Citation Nr: 1751737	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  13-33 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for a right shoulder condition.

2. Entitlement to service connection for a right ankle condition.

3. Entitlement to service connection for a right foot condition other than flat foot and degenerative joint disease (DJD) of the right great toe.

4. Entitlement to a rating in excess of 10 percent for chondromalacia patella with degenerative changes of the right knee, status post lateral release and condylar shaving (hereinafter "right knee disability").

5. Entitlement to a rating in excess of 10 percent for the service-connected right wrist disability.


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1976 to January 1989.  His awards include the Air Force Commendation Medal, the Air Force Achievement Medal, and the Small Arms Marksmanship Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and August 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  The August 2010 rating decision addressed the right shoulder, right ankle, right foot, and knee claims.  

As noted in the previous Board decision, in the August 2010 rating decision the RO denied service connection for "arthritis."  Although the Veteran appealed that issue separately, he has since clarified that the appeal with respect to arthritis pertains only to the specific joints for which the Veteran is presently seeking service connection; namely, the joints of the shoulder, ankle, and foot.  See November 2013 substantive appeal.  

In its April 2016 decision, the Board denied the claim of entitlement to service connection for a great right toe disability, noted to be comprised of DJD of the great right toe.  The Board also remanded the shoulder, ankle, foot, and knee claims for further evidentiary development.  

In November 2016, the Agency of Original Jurisdiction (AOJ) granted service connection for pes planus.  Therefore, that issue has been resolved and is not on appeal before the Board.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. § 20.200 (2017).  Thus, the Board has amended the right foot issue as listed on the cover page of this decision to include the remaining right foot symptomatology under consideration.  

Concerning the right wrist, an August 2016 rating decision denied the claim of entitlement to an increased rating for the right wrist, while also denying service connection for "right wrist loss of mobility and sensation."  Following the Veteran's filing of his notice of disagreement with that rating decision, the RO interpreted the Veteran's claim as entitlement to service connection for right wrist loss of mobility and sensation as secondary to the service-connected wrist disability.  Given that the Veteran is claiming that his service-connected wrist disability has worsened, the Board has reformatted the claim as one of entitlement to an increased rating.  See November 2016 contentions in support of substantive appeal, September 2016 contentions in support of notice of disagreement.

Concerning the issues decided herein, the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Finally, the Board notes that additional evidence has been associated with the claims file following the most recent supplemental statement of the case (SSOC), and that the Veteran has not waived consideration of that evidence by the AOJ.  However, that evidence is not pertinent to and/or is duplicative in substance to the matters adjudicated herein and referral to the AOJ is not, therefore, required.

The issues of entitlement to increased ratings for the right knee and right wrist disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.








VETERAN'S CONTENTIONS

A. Right Shoulder Condition

The Veteran maintains that his current right shoulder condition resulted from stacking supplies and equipment during service.  See September 1990 substantive appeal.  Alternatively, he contends that he injured his right shoulder during service and has experienced right shoulder pain since that time.  See September 2015 statement, June 2010 statement.  In his September 1990 substantive appeal for his original claim of entitlement to service connection, he stated that he could not report his shoulder condition to his supervisors for fear of retribution.  See September 1990 substantive appeal.  

B. Right Foot and Ankle Conditions

The Veteran essentially contends that he injured his right foot and ankle during service, resulting in his current foot and ankle conditions.  See August 2009 statement.  Specifically concerning the ankle, he asserts that he fractured his ankle in December 1976 when he fell from a height of 20 feet onto his right ankle and knee, and continued to experience ankle problems during service.  He then injured his ankle again in April 1988 and a subsequent x-ray showed an improperly healed fracture of the foot.  See September 1990 substantive appeal.  He reports that he has experienced ankle and foot pain since service.  See August 2009 statement.  During a June 2016 VA examination the Veteran reported tripping and falling during service, once at Castle Air Force Base (AFB) in 1976 or 1978, and once in approximately 1983 at Shephard AFB.  


FACTUAL FINDINGS

1. The Veteran has been diagnosed with various right shoulder conditions, including moderate supraspinatus tendinopathy, mild infraspinatus tendinopathy, moderate subscapularis tendinopathy, and mild to moderate acromioclavicular osteoarthritis  See September 2015 VA magnetic resonance imaging (MRI) report, August 2016 VA x-ray report.   

2. During service, the Veteran was treated for right shoulder pain in January 1978; the diagnostic assessment was bursitis.  The service treatment records are devoid of additional complaints of or treatment for right shoulder conditions.  The Veteran's shoulder was reported to be normal on a May 1986 in-service examination.  On a December 1987 separation examination, the Veteran's upper extremities were evaluated as normal except for a cyst removal scar on the right wrist, and the Veteran reported right knee but not right shoulder issues on the accompanying medical history report.

3. Following service, no shoulder issues were noted on an April 1989 VA examination report.  The first complaint of right shoulder issues to a treating provider comes from May 2015, where the Veteran reported experiencing shoulder pain for the past two months; the Veteran denied suffering any specific injury.  During follow-up treatment in August 2015, the Veteran stated that he had experienced right shoulder pain for the past 6 months.  He explained that he injured his shoulder while playing baseball in the Air Force when he ran into a metal post.  However, he stated that he did not have any treatment done at that time, and the pain subsided.  A September 2015 MRI report noted moderate supraspinatus tendinopathy, mild infraspinatus tendinopathy, moderate subscapularis tendinopathy, and mild to moderate acromioclavicular osteoarthritis.  In June 2016, the Veteran reported to a VA examiner that he did not recall a specific injury during service.  He continued to seek shoulder treatment, including after reporting pain after an August 2016 fall.

4. Arthritis of the right shoulder did not manifest during a period of active duty service or within one year of separation from a period of active duty service, and a current right shoulder condition is not related to service

5. The Veteran has been diagnosed with DJD of the right foot.  See February 2010 x-ray report noting mild variable interphalangeal joint arthritis.  VA treatment records note reports of ankle pain, but not of an ankle condition.  
6. During service, the Veteran presented with bilateral medial arch pain and decreased ankle dorsiflexion in September 1981.  The assessment was abnormal pronation and low arch causing symptoms.  He was casted for rigid orthotics.  In April 1988, the Veteran twisted his right ankle and had pain over the 5th metatarsal.  An X-ray of the right foot was considered normal.  The assessment was mild ankle sprain.  The Veteran also complained of right ankle and foot pain in November and December 1988; following a podiatry consultation, it was felt that the Veteran had degenerative joint disease "probably" secondary to an old injury.  There is no contemporaneous x-ray report confirming such findings of record.  In December 1988, the Veteran was casted for a 4th degree RF varus port.  No foot or ankle abnormalities were noted on his separation examination.  The Veteran reported right knee and right wrist issues on the accompanying medical history report, but not foot or ankle issues.   

7. Following service, in April 1989, a VA examination noted that an x-ray of the right foot was normal.  The VA examination report noted a history of right foot injury, no residuals, and flat feet, and that the range of joint motion was intact.  X-ray reports from May 2008, October 2009, and February 2010 noted arthritis of the right foot, and VA treatment records noted chronic right ankle and foot pain.  See October 2009 VA treatment record.  Specifically, the February 2010 x-ray noted mild variable interphalangeal joint arthritis.  An October 2013 VA examiner diagnosed the Veteran with "status-post ankle sprain," flat feet, and degenerative arthritis in the first metatarsophalangeal joint (MTP) of the right great toe.  The examiner noted that a September 2013 right ankle x-ray showed no evidence for a fracture, and that the ankle mortise was intact.  Therefore, the examiner found that there were no abnormal ankle findings.  In June 2016, a VA clinician interpreted a right ankle x-ray as showing similar findings, and diagnosed right lateral foot and ankle pain likely related to biomechanics and foot structure, as well as significant pes planus, and DJD of the great toe.

8. Arthritis of the right foot, other than of the right great toe, did not manifest during a period of active duty service or within one year of separation from a period of active duty service, and a current right foot condition other than pes planus or arthritis of the right great toe, is not related to service.  
9. The Veteran has not had a valid diagnosis of a right ankle condition at any time during the pendency of the appeal.


LEGAL CONCLUSIONS

1.  The criteria for service connection for a right shoulder condition are not met. 38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for a right foot condition other than flat foot and degenerative joint disease (DJD) of the right great toe are not met. 38 U.S.C.   §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3. The criteria for service connection for a right ankle condition are not met. 38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Right Shoulder Condition

As noted above, the record reflects that the Veteran has been diagnosed with various right shoulder conditions throughout the course of the appeal.  However, the evidence of record demonstrates that the Veteran was not shown to have arthritis of the right shoulder in service or within one year following service, and a diagnosis was not shown until over 25 years after service.  To the extent that the Veteran contends that he injured his shoulder during service and has experienced shoulder pain since that time, the Board finds that report to be not credible.  It makes this finding in consideration of his reporting of other conditions, but not a shoulder condition, on his report of medical history at separation, and because of his statements to treating providers that his shoulder pain resolved after his in-service injury, or that he did not experience an in-service injury, and that the onset of his shoulder pain began many years after service.  Moreover, given that the Veteran did report an instance of right shoulder pain during service, and continued to report other conditions during service after that time, the preponderance of the evidence weighs against the conclusion that the Veteran experienced shoulder pain since service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence); Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran); See AZ v. Shinseki, 731 Fed. Cir. 1303 (2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring).  Thus, service connection based on chronicity or continuity of symptomatology is not applicable, and competent evidence of a nexus between the current disability and service is necessary to substantiate the claim of entitlement to service connection.  

In determining that direct service connection is not warranted, the Board finds that the negative opinion provided by a VA clinician in June 2016, following examination of the Veteran, to be the most probative evidence of record.  The examiner noted that the in-service bursitis was transitory and resolved with no further follow-up during active service, and that the first radiographic diagnosis of arthritis comes from many years after active service.  Moreover, considering the Veteran's current age of 63, the right shoulder findings are more likely related to age-related degeneration.  Therefore, he opined that the Veteran's current right shoulder conditions were not related his service or to any incident thereof.

The remainder of the medical evidence supports the VA examiner's conclusion.  Notably, that the Veteran's right shoulder was evaluated as normal on his separation examination and on a VA examination conducted shortly after service, and that the first MRI evidence of right shoulder arthritis comes from 2015.  Additionally, the Veteran reported to VA clinicians that the pain from his in-service right shoulder injury resolved.  As the June 2016 VA opinion reflects consideration of all relevant facts and is supported by an adequate rationale, the Board finds it that it carries great weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no competent medical opinion of record to the contrary.

The Board acknowledges the Veteran's belief that his current right shoulder condition 
is related to service.  However, as a lay person, he has not shown that he has specialized training sufficient to render an opinion as to the cause of his right shoulder condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a right shoulder condition is a matter not capable of lay observation, and requires medical expertise to determine.  Accordingly, the Veteran's opinion as to the etiology of his right shoulder condition 
is not competent medical evidence.  The Board finds the opinion of the June 2016
examiner to be significantly more probative than the Veteran's lay assertions.

In summary, the preponderance of the probative evidence indicates that arthritis of the right shoulder did not manifest during a period of active duty service or within one year of separation from a period of active duty service, and a current right shoulder condition is not related to service.  Accordingly, service connection is denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.  § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



B. Right Foot Condition

As previously noted, service connection has already been granted for flat feet, and the Board previously denied service connection for arthritis of the great toe.  This analysis, then, will discuss the remaining right foot diagnosis of record: mild variable interphalangeal joint arthritis, as well as any other right foot conditions.  

As noted above, the record reflects that the Veteran has been diagnosed with arthritis of the right foot.  However, the evidence of record demonstrates that the Veteran was not shown to have arthritis of the right foot in service or within one year following service, and a diagnosis was not shown until over 15 years after service.  Thus, service connection based on chronicity or continuity of symptomatology is not applicable, and competent evidence of a nexus between the current disability and service is necessary to substantiate the claim of entitlement to service connection.  

In determining that direct service connection is not warranted, the Board finds that the negative opinion provided by a VA clinician in June 2016, following examination of the Veteran, to be the most probative evidence of record.  The examiner noted that the Veteran had been diagnosed with arthritis more than a decade after service, and unrelated to any traumatic injury.  Moreover, the Veteran did not have any foot complaints at the time of his separation from service, and an April 1989 post-service foot x-ray was negative.  Finally, the examiner stated that there is no evidence to suggest that the Veteran has plantar fasciitis.  Therefore, the examiner opined that a current right foot condition is not related to service.  

The remainder of the medical evidence supports the VA examiner's conclusion.  Notably, that the Veteran's feet were evaluated as normal on his separation examination, that the April 1989 VA examination report, including an x-ray, did not show arthritis of the feet, that the first diagnosis of arthritis of the feet comes from 2008, and that the record does not indicate other foot symptomatology, including plantar fasciitis.  As the June 2016 VA opinion reflects consideration of all relevant facts and is supported by an adequate rationale, the Board finds it that it carries great weight.  See Nieves-Rodriguez, 22 Vet. App. at 302-04.  There is no competent medical opinion to the contrary.  

To the extent that the Veteran has offered an opinion as to the diagnosis or etiology of his right foot condition, such is not competent medical evidence.  This is especially the case here, given that resolution of this issue involves identification of arthritis and/or other foot disabilities separate and apart from his already service-connected foot disability.  In other words, while the Veteran has competently testified to experiencing foot pain, he has not been shown to have the medical expertise to diagnose arthritis, and to differentiate his foot symptoms related to arthritis from those related to the flat feet.  Therefore, the Board finds the opinion of the June 2016 VA examiner and the medical evidence of record to be significantly more probative than the Veteran's lay assertions.  See Jandreau, 492 F.3d at 1376-77.  

In summary, the preponderance of the probative evidence indicates that arthritis of the right foot other than the right great toe did not manifest during a period of active duty service or within one year of separation from a period of active duty service, and a current right foot condition other than flat foot and DJD of the right great toe is not related to service.  Accordingly, service connection is denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.  § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

C. Right Ankle Condition 

The threshold question that must be addressed is whether the Veteran actually has the disability for which service connection is sought; specifically a right ankle condition.  In the absence of proof of a present disability, there is no valid claim of entitlement to service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As will be discussed, the Board finds that the Veteran has not been diagnosed with a right ankle condition during the course of the appeal.  Thus, as the first criterion to establish service connection, a current disability, cannot be satisfied, service connection for a right ankle condition cannot be granted.  
In determining that the Veteran has not had a current diagnosis of a right ankle 
disability, the Board finds the negative opinion provided by the June 2016 VA examiner to be the most probative evidence of record.  The examiner recorded the Veteran's reports of ankle pain but found that he did not have a diagnosis of an ankle condition.  The examiner reasoned that the Veteran did not have any instability, documented arthritis, or any objective residuals of an in-service injury.  In support of his conclusion, he cited the September 2013 right ankle x-ray showing no evidence for a fracture with intact ankle mortise.   

The remainder of the medical evidence supports the examiner's conclusion.  The June 2016 ankle x-ray likewise showed no acute fracture or other diagnosable condition, and the interpreting clinician found that the Veteran's ankle pain was likely due to his biomechanics and foot structure, and significant pes planus.  The remaining treatment records likewise note ankle pain, but are devoid of reports of a right ankle condition.

As the June 2016 VA opinion reflects consideration of all relevant facts and is supported by an adequate rationale, the Board finds it that it carries great weight.  See Nieves-Rodriguez, 22 Vet. App. at 302-04.  

The Board acknowledges the Veteran's reports of right ankle pain.  However, such evidence is not sufficient to establish a current disability, as complaints of pain do not, alone, constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  To the extent that the Veteran has provided a diagnosis of a right ankle condition, such is not competent medical evidence and the Board finds the June 2016 VA examiner's opinion to be significantly more probative than the Veteran's lay assertions.  See Jandreau, 492 F.3d at 1376-77.  

The Board has also considered the decisions of the Court in McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim of entitlement to VA disability compensation is filed or during the pendency of that claim) and Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013) (considering the application of McClain to a situation in which a disability manifests prior to the filing of a claim of entitlement to VA benefits and then resolves before the claim is adjudicated).   Here, the Board has considered evidence dated prior to the filing of the Veteran's claim in August 2009, but has given great probative weight to the June 2016 VA examiner's conclusions, based on examination findings and evidence dated prior to and during the claim period, that the Veteran did not have a valid diagnosis of a right ankle condition during the course of the appeal.  

Therefore, the Board finds that the most probative evidence of record shows that the Veteran did not have a valid diagnosis of a right ankle condition at any time during the pendency of the appeal.  Accordingly, because a condition precedent for establishing service connection for a claimed disability is the diagnosis of the disability at any time during the pendency of the appeal and this Veteran does not have such a diagnosis, the Board must conclude that entitlement to service connection for a right ankle condition must be denied because the weight of the evidence is against the claim.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303; McClain, 21 Vet. App. 319.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

The Board is grateful to the Veteran for his distinguished and honorable service, and regrets that more favorable outcomes could not be reached.  



ORDER

Service connection for a right shoulder condition is denied. 

Service connection for a right ankle condition is denied. 

Service connection for a right foot condition other than flat foot and degenerative joint disease (DJD) of the right great toe is denied. 


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to adjudication of the remaining claims.

Addressing the claim of entitlement to an increased rating for the right knee, a new VA examination is required.  The knee examinations of record are inadequate because they do not include the range of motion testing results required by the Court of Appeals for Veterans Claims in Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016).  Thus, a new examination should be scheduled, and the examiner should also render a retrospective opinion on the measurements required by Correia.  

Addressing the right wrist claim, the Veteran asserts that his service-connected wrist disability has worsened, in that it is now manifested by numbness.  The Veteran reported that he underwent an electromyography study (EMG) in January 2016 which showed diminished sensory and motor ulnar nerve response.  The report from that study notes that it produced abnormal results most consistent with ulnar neuropathy.  

In August 2016 the Veteran was afforded a VA examination for this condition.  The examiner opined that the loss of mobility in the right wrist was not likely due to excision of the soft tissue mass while in the military because the ulnar neuropathy relating to the right wrist injury is complicated by his non-service-connected elbow and shoulder conditions.  However, the examiner noted that he was unable to review the EMG study.  

As the EMG study provides relevant evidence, and as it was not reviewed by the August 2016 VA examiner, an addendum opinion following review of the EMG study should be obtained.

Updated VA and private treatment records should also be obtained.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to identify any private medical providers who have treated him for his knees and right arm.  After securing any necessary releases, the AOJ should request any relevant records.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran notified of such.

2. Obtain VA treatment records dating from October 2016 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran notified of such.

3. Schedule the Veteran for a VA knee examination to assess the current nature and severity of his service-connected right knee disability.   

The claims file should be made available for review, and the examination report should reflect that such review occurred.

Range of motion should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss.  

The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All objective and subjective symptoms should be reported in detail.

The examiner should also provide an opinion as to the range of motion throughout the appeal period (since August 2009) of the right knee in (1) active motion, (2) passive motion, (3) in weight-bearing, (4) in nonweight-bearing, and (5) with the range of the opposite undamaged joint.  A rationale for any opinions expressed should be set forth.  

Finally, the examiner should provide opinion as to the functional limitations the Veteran has experienced as a result of his service-connected right knee disability and what impact, if any, they have on his occupational functioning. 

If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4. Return the claims file to the VA clinician who conducted the August 2016 wrist examination.  If that clinician is not available, send the claims file to another clinician for review.  If an additional examination is deemed necessary to respond to the questions presented, one should be scheduled.  After reviewing the claims file, to include the January 2016 EMG study, the clinician should respond to the following:

* Is it at least as likely as not (50 percent probability or greater) that the numbness and loss of mobility in the right wrist reported by the Veteran attributable to the service-connected status post-excision, soft tissue mass, right wrist ulnar aspect?  Please explain why or why not, to include a discussion of the January 2016 EMG findings.

A rationale for any opinions expressed should be set forth.  If the clinician cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

5. The AOJ should then review the claims file to ensure substantial compliance with the above-listed remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

6. Then, re-adjudicate the claims.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case (SSOC) and return the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


